Exhibit 10.2
FISHER COMMUNICATIONS, INC.
SUMMARY OF NONEMPLOYEE DIRECTOR FEES
Nonemployee directors receive the following compensation:

              Amount ($)
Annual Board Retainer
       
 
       
Chairman
    65,000  
 
       
All other directors
    24,000  
 
       
Additional Annual Committee Chair Retainers
       
 
       
Audit Committee
    7,500  
 
       
Compensation Committee
    7,500  
 
       
Board Meeting Fee (per meeting attended)
    1,000  
 
       
Committee Meeting Fee (per meeting attended)
    1,000  

Pursuant to the terms of the Equity Grant Program for Nonemployee Directors
under the Fisher Communications, Inc. Amended and Restated 2008 Equity Incentive
Plan, nonemployee directors receive a portion of their fees in the form of fully
vested stock.

 